Citation Nr: 0817923	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  96-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied the veteran's 
claim for service connection for sinusitis.  The Board 
remanded the claim for additional development in April 2003, 
September 2003, and June 2007.

In June 2007, the veteran filed a statement that appears to 
raise claims for increased evaluations for several 
disabilities.  This matter is REFERRED to the RO for 
necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Per the Board's June 2007 remand instructions, the veteran 
was afforded a VA examination in August 2007.  The examiner 
found that "there is no objective evidence to support this 
veteran's claim for chronic sinusitis . . . . no treatment 
from VA or private sector for any episode of sinusitis since 
2002.  CT of the sinuses done 8/17/07 is negative for any 
evidence of acute chronic sinusitis."  The examiner did not 
address the questions required by the Board's remand, namely 
whether sinusitis was at least as likely as not incurred in 
or aggravated by service, or is secondary to service-
connected allergic rhinitis.  Furthermore, a September 2004 
notation shows that the veteran had just recovered from a 
sinus infection and had sinus pressure, though sinusitis was 
stable.  Thus, while the veteran may not have sought 
treatment for sinusitis since 2002, he had experienced sinus 
problems.  A new examination is needed to address the 
requirements of the Board's remand and to determine whether 
the veteran's symptoms are attributable to sinusitis, 
allergic rhinitis, or another sinus disorder.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim), Stegall v. West, 11 Vet. App. 268 (1998).

In August 1998, the Social Security Administration (SSA) 
requested the veteran's medical records from a private 
provider.  The claims file contains a copy of this request, 
but it does not appear that VA has attempted to obtain the 
veteran's SSA records, despite the fact that they may be 
related to his allergies.  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's SSA records should be 
associated with the claims file.  All 
attempts to obtain these records should 
be recorded in the claims file.

2.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  All symptoms 
should be described and the examiner 
should state whether they are 
attributable to sinusitis, allergic 
rhinitis, or another sinus disorder.  
The examiner should then state whether 
sinusitis or another sinus disorder was 
at least as likely as not incurred in 
or aggravated by service, or is 
secondary to service-connected allergic 
rhinitis.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



